Citation Nr: 1540066	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-22 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his father 


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1992 to March 1995.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Detroit Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the Atlanta, Georgia, RO.  

In January 2014, a videoconference Board hearing was held before an Acting Veterans Law Judge (VLJ) who is no longer a member of the Board.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in September 2014 for further development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Veteran attended a videoconference hearing in January 2014 before an Acting Veterans Law Judge who is no longer with the Board.  In correspondence received in August 2015, the Veteran requested an additional travel board hearing.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a travel Board hearing before a Veterans Law Judge as requested.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

